United States Court of Appeals
                                                                          Fifth Circuit

                                                                       FILED
                  IN THE UNITED STATES COURT OF APPEALS              April 15, 2005

                          FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                          _____________________                         Clerk
                               No. 04-50922
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
MIGUEL FERNANDO MONARREZ-LOZANO
                   Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                   Western District of Texas, El Paso
                           3:01-CR-1900-ALL-DB
                          ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand for resentencing in light of Supreme Court’s opinion in

Booker and this Court’s opinion in Mares is GRANTED.

      IT IS FURTHER ORDERED that appellee’s unopposed motion to

extend time to file appellee’s brief until 14 days from the

Court’s denial of appellee’s motion to vacate and remand is MOOT.



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.